Case 2:19-cv-14183-JEM Document 28 Entered on FLSD Docket 06/14/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-14183-CV-MARTINEZ-REID

  CELESTOR ORTEZ GREGORY,

         Petitioner,

  v.

  MARK S. INCH,

        Respondent.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate
  Judge, for a Report and Recommendation on Petitioner’s Petition for Writ of Habeas Corpus
  pursuant to 28 U.S.C. § 2254 challenging the constitutionality of his conviction following a jury
  trial in Indian River County Circuit Court. (DE 2). Magistrate Judge Reid filed a Report and
  Recommendation (“R&R”) recommending that the Petition be denied. (DE 24). Petitioner filed
  objections. (DE 27). The Court having carefully reviewed the objected-to portions of the R&R de
  novo, together with the record in this case, it is hereby
         ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Report and
  Recommendation (DE 24) is AFFIRMED and ADOPTED. The Petition is DENIED. No
  certificate of appealability shall issue. The Clerk is directed to mark this case CLOSED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of June, 2021.



                                                         ____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
